Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for simulating a model of a robot and a workpiece with visible and non-visible setting points.

	Regarding claim 1 the relevant art Shimodaira et al. (US Pre-Granted Publication No. US 2018/0250823 A1 hereinafter “Shimodaira”) in view of Shimano et al (US Pre-Granted Publication No. US 2018/0253516 A1 hereinafter “Shimano) discloses a simulation of a workpiece with 3D information (Shimodaira [0008]) with 3D sensors (Shimodaira [0012]) along with 2D cameras (Shimodaira [0228 [0284]) with multiple setting points on the surface of a workpiece (Shimodaira [0257] [0266]) for calculating distance (Shimodaira [0244]) for working models of the system and position of the robot, but fails to disclose non-visible setting points viewed from the camera but excluded in the modelling system. Specifically, the relevant art fails to disclose “A simulation device that simulates an operation performed on a workpiece by a robot on the basis of three-dimensional information of the workpiece obtained by a three-dimensional sensor provided with two two-dimensional cameras, the simulation device comprising: a processor configured to: generate a robot model expressing the robot three-dimensionally, a workpiece model expressing the workpiece three-dimensionally, and a three-dimensional sensor model including camera models expressing the two-dimensional cameras three-dimensionally, in a virtual space, arrange a plurality of setting points on a surface of the workpiece model, calculate distances from the three-dimensional sensor model to each of the setting points, generate three-dimensional information including positions of the setting points and distances from the three-dimensional sensor model to the setting points, determine among the setting points arranged on the surface of the workpiece model: visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from both of the two-dimensional cameras, and non-visible setting points that are on the surface of the workpiece and are visible on the surface of the workpiece from a first one of the two- dimensional cameras, and not visible on the surface of the workpiece from a second one of the two-dimensional cameras, exclude, from the three-dimensional information, the non-visible setting points, Page 2 of 7Appln. No.: 16/266,747SEIF-484US Amendment Dated December 29, 2021 Reply to Office Action of October 18, 2021 calculate a position and orientation of the workpiece model based on the three- dimensional information including  the positions of the visible setting points and distances from the three-dimensional sensor model to the visible setting points, and excluding the non-visible setting points, and change a position and orientation of the robot model and implement simulation of an operation performed on the workpiece model on the basis of the position and orientation of the workpiece model.”. 
	Claims 2-4 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664